            Case 2:20-cv-02322-JD Document 31 Filed 06/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEBRA CONGO,                                              CIVIL ACTION
                      Plaintiff,

               v.

AMERICAN AIRLINES GROUP INC.,                             NO. 20-2322
RICHARD MORGAN, Stock Clerk
Supervisor, Individually and in his official
capacity as an employee for American
Airlines Group Inc.,
BRANDON BUCHANAN, Supervisor,
Individually and in his official capacity as
an employee for American Airlines Group
Inc., and
JOHN DOES 1-10,
                     Defendants.

                                           ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Plaintiff’s Second Motion

to Hold Witness, Kenneth Koons, in Contempt (Document No. 30, filed May 7, 2021), witness

Kenneth Koons not having responded after being duly served with a copy of the Motion, IT IS

ORDERED that Plaintiff’s Second Motion to Hold Witness, Kenneth Koons, in Contempt is

GRANTED IN PART and DENIED IN PART as follows:

       1.      That part of the Motion seeking an Order requiring witness Kenneth Koons to

appear for a deposition within fourteen days is GRANTED. Witness Kenneth Koons shall

appear for a deposition within fourteen days.
           Case 2:20-cv-02322-JD Document 31 Filed 06/03/21 Page 2 of 2




      2.      That part of the Motion seeking to hold witness Kenneth Koons in contempt of

Court is DENIED.

                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.




                                             2
